Exhibit 10.65



CONFIDENTIAL TREATMENT REQUESTED: INFORMATION FOR WHICH CONFIDENTIAL TREATMENT
HAS BEEN REQUESTED IS OMITTED AND IS NOTED WITH “*****.” AN UNREDACTED VERSION
OF THIS DOCUMENT HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION.



 
 
Equity Purchase Agreement
Between
TVGN Holdings, LLC,
Lionsgate Channels, inc.
And
Lions Gate Entertainment Inc.
May 28, 2009
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                      Page
 
                    ARTICLE I. CERTAIN DEFINITIONS     1  
 
                    ARTICLE II. THE EQUITY PURCHASE     8       2.1   Sale of
Equity Interests     8       2.2   Signing and Closing     8       2.3   Payment
of the Purchase Price     9       2.4   Further Assurances     9       2.5   Tax
Withholding     9  
 
                    ARTICLE III. REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
  9       3.1   Representation as to Macrovision Agreement Representations     9
      3.2   Bringdown Representations     9  
 
      3.2.1   Organization and Good Standing     10  
 
      3.2.2   Subsidiaries     10  
 
      3.2.3   Capitalization of the Company     10  
 
      3.2.4   Litigation     11  
 
      3.2.5   Taxes     11  
 
      3.2.6   Financial Statements     12  
 
      3.2.7   Absence of Liabilities     12  
 
      3.2.8   Contracts     13  
 
      3.2.9   Intellectual Property     13  
 
      3.2.10   Compliance With Applicable Laws     14  
 
      3.2.11   Real Property     15  
 
      3.2.12   Employees; Labor Matters     15  
 
      3.2.13   Environmental Matters     17  
 
      3.2.14   Transactions with Affiliates     18  
 
      3.2.15   Title to, Sufficiency and Condition of Assets     18  
 
      3.2.16   Accounts Receivable     18       3.3   Absence of Certain Changes
or Events     18       3.4   No Brokers     19       3.5   *****     19      
3.6   No Additional Representations     19  
 
                    ARTICLE IV. REPRESENTATIONS AND WARRANTIES OF EQUITYHOLDER
AND LGEI     19       4.1   Organization and Good Standing     19       4.2  
Corporate Authority Relative to This Agreement; No Violation     19       4.3  
Title to Equity Interests     20       4.4   No Violation; No Waiver or
Amendment     20       4.5   Restructuring; Contribution     21  
 
                    ARTICLE V. REPRESENTATIONS AND WARRANTIES OF BUYER     21  
    5.1   Organization and Good Standing     21  

i



--------------------------------------------------------------------------------



 



                                      Page
 
                        5.2   Corporate Authority Relative to this Agreement; No
Violation     21       5.3   Funding     22       5.4   Representation as to OEP
Agreement Representations     22       5.5   No Additional Representations    
22  
 
                    ARTICLE VI. COVENANTS     22       6.1   Public Announcement
    22  
 
                    ARTICLE VII. CLOSING DELIVERABLES     22       7.1  
Equityholder’s Closing Deliverables     22       7.2   Buyer’s Closing
Deliverables     23  
 
                    ARTICLE VIII. SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION
AND REMEDIES     23       8.1   Survival     23       8.2   Indemnification by
LGEI     24       8.3   Indemnification by Buyer     24       8.4   Third Party
Claims     24       8.5   Limits on Indemnification     25       8.6  
Satisfaction of Claims     26       8.7   Exclusive Remedy     26  
 
                    ARTICLE IX. CERTAIN TAX MATTERS     27       9.1   Transfer
Taxes     27       9.2   Tax Characterization     27       9.3   338 Election
Covenants     27  
 
                    ARTICLE X. MISCELLANEOUS     28       10.1   Governing Law;
Exclusive Jurisdiction     28       10.2   Assignment; Binding Upon Successors
and Assigns     28       10.3   Severability     28       10.4   Counterparts;
Facsimile Signatures     28       10.5   Other Remedies     28       10.6  
Amendments and Waivers     29       10.7   Expenses     29       10.8  
Attorneys’ Fees     29       10.9   Notices     29       10.10   Interpretation;
Rules of Construction     30       10.11   No Third Party Beneficiary Rights    
30       10.12   Entire Agreement     30       10.13   Waiver Of Jury Trial    
30  

ii



--------------------------------------------------------------------------------



 



EQUITY PURCHASE AGREEMENT
     This Equity Purchase Agreement (this “Agreement”) is made and entered into
as of May 28, 2009 (the “Effective Date”) by and among Lionsgate Channels, Inc.,
a Delaware corporation (“Equityholder”), Lions Gate Entertainment Inc., a
Delaware corporation (“LGEI”), and TVGN Holdings, LLC, a Delaware limited
liability company (“Buyer”).
RECITALS
     A. The parties intend that, subject to the terms and conditions hereinafter
set forth, at the Closing, Buyer shall purchase (the “Equity Interest Purchase”)
from Equityholder, and Equityholder shall sell to Buyer, 49% (the “Buyer’s
Interest”) of all of the issued and outstanding equity interests of the Company
(as defined below) (the “Equity Interests”) on the terms and subject to the
conditions set forth in this Agreement.
     B. In addition, pursuant to the terms of the Operating Agreement (as
defined below), Buyer is receiving from Equityholder, and Equityholder is
delivering to Buyer, an irrevocable option (the “Option”) to purchase that
number of Equity Interests which, when aggregated with the Buyer’s Interest,
will result in Buyer being the record and beneficial owner of 50% of the Equity
Interests, on the terms and subject to the conditions set forth in the Operating
Agreement (as defined below).
     C. The Board of Directors of Equityholder and the Managing Member of Buyer
have each determined that the transactions contemplated by this Agreement are in
the best interests of their respective equityholders, and have approved and
declared advisable this Agreement and the transactions contemplated hereby.
     D. Buyer and Equityholder (on behalf of itself, the Company, and LGEI)
desire to make certain representations, warranties, covenants and agreements in
connection with the Equity Interest Purchase.
     Now, Therefore, in consideration of the foregoing and the mutual promises,
covenants and conditions contained herein, the parties hereby agree as follows:
ARTICLE I.
CERTAIN DEFINITIONS
     As used in this Agreement, the following terms shall have the meanings set
forth below:
     “Action” means any claim, action, suit, inquiry, proceeding, audit or
investigation by or before any Governmental Authority, or any other arbitration,
mediation or similar proceeding.
     “affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, or is controlled by, or is under common
control with, such Person.
     “Affiliated Group” means each consolidated, combined or affiliated group of
companies of which the Company and/or any of its Subsidiaries is, or was at any
time, part.

 



--------------------------------------------------------------------------------



 



     “Applicable Law” means, collectively, all United States federal, state,
local or municipal laws, foreign laws, statutes, ordinances, regulations, and
rules, and all orders, writs, injunctions, awards, requests, judgments and
decrees of any Governmental Authority applicable to the assets, properties and
business (and any regulations promulgated thereunder) of the applicable company
or entity.
     “Assignment and Assumption Agreement” means that Assignment and Assumption
Agreement dated as of the Effective Date between Equityholder and LGEI, on the
one hand as assignor, and the Company on the other hand as assignee.
     “Buyer Ancillary Agreement” means the Operating Agreement (including the
Option contained therein).
     “Carriage Agreements” means those agreements set forth on Schedule F.
     “Closing” means the closing of the transactions contemplated by this
Agreement.
     “Company” means TV Guide Entertainment Group, Inc., a Delaware corporation,
whether existing as a Delaware corporation or a Delaware limited liability
company.
     “Contract” means any written or oral legally binding contract, agreement,
instrument, arrangement, commitment, understanding or undertaking (including
leases, licenses, mortgages, notes, guarantees, sublicenses, subcontracts and
purchase orders).
     “control” (including, with its correlative meanings, “controlled by” and
“under common control with”) means the possession, directly or indirectly, of
the power to direct or cause the direction of management or policies of a
Person, whether through the ownership of securities or partnership or other
ownership interests, by contract or otherwise.
     “Disclosure Schedule” means the disclosure schedule dated as of the
Effective Date and delivered by the Company to Buyer on such date.
     “Effective Time” means the time of the consummation of the Purchase.
     “Encumbrance” means, with respect to any tangible or intangible asset, any
mortgage, deed of trust, encumbrance, pledge, charge, security interest, title
retention device, collateral assignment, adverse claim, restriction or other
encumbrance of any kind in respect of such asset (including any restriction on
the voting of any security, any restriction on the transfer of any security or
other asset, any restriction on the receipt of any income derived from any
asset, any restriction on the use of any asset and any restriction on the
possession, exercise or transfer of any other attribute of ownership of any
asset), including with respect to any security, any adverse claim or third party
right or interest, right of first refusal, preemptive right or restriction of
any nature, or other right of third parties, whether voluntarily incurred or
arising by operation of law, and including, without limitation, any agreements
to give any of the foregoing in the future, and any contingent sale or other
title retention agreement in the nature thereof. For purposes of clarification
only, an inability to sell a security without registering such security for sale
under the Securities Act or other federal or state securities laws shall not
represent an Encumbrance.

2



--------------------------------------------------------------------------------



 



     “Equityholder Ancillary Agreements” means, collectively, each agreement or
document (other than this Agreement) that the Equityholder or one or more of its
affiliates is to enter into as a party pursuant to this Agreement (including the
Assignment and Assumption Agreement, the Operating Agreement, the Services
Agreement, and the Letter Agreement).
     “Equityholder Entities” means, collectively, Parent and its Subsidiaries
but does not include the Company or any of the Company’s Subsidiaries.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “First Expiration Date” means 11:59 p.m. California time on the date that
is the fifteenth (15th) month anniversary of the Macrovision Closing Date.
     “GAAP” means United States generally accepted accounting principles,
applied on a consistent basis.
     “Governmental Authority” means any United States or foreign governmental or
regulatory agency, commission, court, body, entity or authority.
     “Intellectual Property” means all intellectual property rights arising
under the laws of the United States or any other jurisdiction, including without
limitation: (A) trade names, trademarks and service marks (registered and
unregistered), domain names, logos, trade dress and similar rights, including
all common law rights and all combinations thereof and all goodwill associated
with the foregoing, and all registrations and applications to register any of
the foregoing (collectively, “Marks”); (B) patents and patent applications
(including all reissues, divisions, continuation, continuation-in-part,
extensions and reexaminations), and rights in respect of utility models or
industrial designs (collectively, “Patents”); (C) copyrights, whether registered
or unregistered, statutory or common law (including copyrights in software
programs) and copyrightable works and registrations and applications therefor in
all nations throughout the world, including but not limited to all derivative
works, moral rights, renewals, extensions, reversions or restorations of
copyrights, now or hereafter provided by law (collectively, “Copyrights”); and
(D) know-how, inventions, discoveries, methods, processes, technical data,
specifications, research and development information, computer software,
technology, data bases and other proprietary or confidential information,
including customer lists, in each case that derives economic value (actual or
potential) from not being generally known to other Persons who can obtain
economic value from its disclosure, but excluding any Copyrights or Patents that
cover or protect any of the foregoing (collectively, “Trade Secrets”).
     “Interim Period” means the period commencing on the Macrovision Closing
Date and continuing through and including the Effective Date.
     “knowledge” means the actual knowledge (after due inquiry) of a particular
fact, circumstance, event or other matter in question of any of (i) Jon
Feltheimer, Michael Burns, Wayne Levin, Brian Goldsmith, and James Keegan, with
respect to knowledge of the Equityholder and the Equityholder Entities for
events occurring prior to the Macrovision Closing, (ii) Jon Feltheimer, Michael
Burns, Wayne Levin, Brian Goldsmith, James Keegan, Ryan O’Hara, Larry Gilman,
Stacy Lifton, and John High, with respect to knowledge of the Equityholder and
the Equityholder Entities for events occurring after the Macrovision Closing,

3



--------------------------------------------------------------------------------



 



and (iii) Greg O’Hara, Jody Gessow, Henry Briance, Allen Shapiro, and Michael
Mahan, in the case of the Buyer.
     “Letter Agreement” means that certain Letter Agreement dated as of the date
hereof between Equityholder and LGEI, on the one hand, and the Company, on the
other hand.
     “Macrovision” means Macrovision Solutions Corporation.
     “Macrovision Agreement” means that certain Equity Purchase Agreement dated
January 5, 2009, by and among Gemstar-TV Guide International, Inc., UV
Corporation, TV Guide Entertainment Group, Inc., Lions Gate Entertainment Inc.,
and solely with respect to Sections 9.5, 9.7 and 9.8 and Articles V(C), XII and
XIII, Macrovision.
     “Macrovision Closing” means the closing of the transactions contemplated by
the Macrovision Agreement.
     “Macrovision Closing Date” means February 28, 2009.
     “Macrovision Disclosure Schedules” means the disclosure schedule delivered
by Macrovision in connection with the execution of the Macrovision Agreement and
the supplemental disclosure schedule provided by Macrovision in connection
therewith, copies of both of which have been provided to Buyer.
     “Material Adverse Effect” when used with respect to an entity (which shall
for this purpose mean (i) each of the entities conducting the Network Business,
and (ii) Lionsgate Channels, Inc.) means any change, event, circumstance,
condition or effect that materially impairs the ability of such entity to
perform its obligations under this Agreement or to consummate the transactions
contemplated hereby, or that is or is reasonably likely to be, individually or
in the aggregate, materially adverse to the condition (financial or otherwise),
assets (including intangible assets), liabilities, business, operations or
results of operations of such entity and its Subsidiaries, taken as a whole;
provided, however, that in no event shall any of the following be taken into
account in determining whether there has been or will be a Material Adverse
Effect with respect to an entity: (A) any effect resulting directly from the
entity taking an action expressly required to be taken by it pursuant to the
terms and conditions of this Agreement, (B) any effect resulting from a change
in the industry in which the entity operates or in the worldwide economy
generally which does not effect the entity in a disproportionate manner relative
to other participants in the industry, (C) any adverse effect resulting from any
change in Applicable Law or in accounting requirements or principles required
under GAAP, (D) any failure to meet internal revenue or earnings projections
(provided, that the facts or occurrences giving rise to or contributing to such
failure that are not otherwise excluded from the definition of Material Adverse
Effect may be taken into account in determining whether there has been, a
Material Adverse Effect), (E) any effect resulting from any acts of terrorism,
war or natural disaster, or (F) any effect resulting from or relating to the
announcement, negotiation, execution or performance of the Macrovision Agreement
or this Agreement or the transactions contemplated thereby or hereby.

4



--------------------------------------------------------------------------------



 



     “Network Business” means the business of each of (A) TV Guide Network,
(B) TV Guide Network Broadband, (C) TV Guide Network Mobile, (D) TVGuide.com;
and (E) TV Guide Network Video on Demand.
     “OEP Agreement” means that certain Equity Purchase Agreement dated as of
December 17, 2008 by and among Gemstar-TV Guide International, Inc., UV
Corporation, TV Guide Entertainment Group, Inc., TVGN Holdings, LLC, and solely
with respect to Sections 9.5, 9.7, 9.8 and 9.9 and Articles XII and XIII,
Macrovision, which was terminated on or around January 5, 2009.
     “Operating Agreement” means that certain Operating Agreement of the
Company, a Delaware limited liability company, dated as of the Effective Date,
by and among Equityholder and Buyer.
     “Parent” means Lions Gate Entertainment Corp.
     “Permitted Encumbrances” means (A) statutory Encumbrances for taxes that
are not yet due and payable; (B) statutory Encumbrances to secure obligations to
landlords, lessors or renters under leases or rental agreements (including,
without limitation, the Encumbrances related to the satellite transponder
lease); (C) deposits or pledges made in connection with, or to secure payment
of, workers’ compensation, unemployment insurance or other social security or
similar programs mandated by Applicable Law; (D) statutory Encumbrances in favor
of carriers, repairers, servicers, bailees, warehousemen, mechanics and
materialmen, to secure claims for labor, materials or supplies and other like
Encumbrances; or (E) any minor imperfection of title or similar Encumbrances,
charges or encumbrances which individually or in the aggregate with other such
Encumbrances, charges and encumbrances does not impair the value of the property
subject to such Encumbrance, charge or encumbrance or the use of such property
by the Company or its Subsidiaries.
     “Person” means any individual, corporation, company, limited liability
company, partnership, limited liability partnership, trust, estate,
proprietorship, joint venture, association, organization, entity or Governmental
Authority.
     “Purchase Price” means $123,048,699.
     “Representatives” means officers, directors, principals, employees,
advisors, auditors, agents, bankers and other representatives.
     “Restructuring” means the conversion of the Company and each of its
Subsidiaries other than CTS Network Inc. into a limited liability company in
accordance with the plan set forth on Schedule A.
     “Second Expiration Date” means 11:59 p.m. California time on the date that
is the eighteenth (18th) month anniversary of the Macrovision Closing Date.
     “Securities Act” means the Securities Act of 1933, as amended.

5



--------------------------------------------------------------------------------



 



     “Services Agreement” means that certain Services Agreement, dated as of the
date hereof, by and among the Company and LGEI.
     “Subsidiary” means, with respect to any other party, any corporation or
other entity, whether incorporated or unincorporated, of which (A) such party or
any other Subsidiary of such party is a general partner (excluding partnerships,
the general partnership interests of which held by such party or any Subsidiary
of such party do not have a majority of the voting interest in such partnership)
or (B) at least a majority of the securities or other interests having by their
terms ordinary voting power to elect a majority of the Board of Directors or
others performing similar functions with respect to such corporation or other
organization or a majority of the profit interests in such other organization is
directly or indirectly owned or controlled by such party or by any one or more
of its Subsidiaries, or by such party and one or more of its Subsidiaries.
     “Tax” (and, with correlative meaning, “Taxes”) means (A) any net income,
alternative or add-on minimum tax, gross income, gross receipts, sales, use,
value-added, ad valorem, transfer, franchise, profits, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property,
environmental or windfall profit tax, custom duty and import and export taxes,
provincial health insurance plan premiums, employer health tax, United States or
other government pension plan contributions, employment insurance premiums,
workman’s compensation and other payroll taxes, deductions at source,
non-resident withholding, social service provincial sales and goods and services
taxes, including estimated taxes, countervail and anti-dumping fees and taxes,
all licenses and registration fees, escheat, any related penalties, or other
tax, governmental fee or other like assessment, reassessment or charge, duties,
impositions and liabilities of any kind whatsoever, together with any interest
or any penalty, addition to tax or additional amount imposed by any Governmental
Authority responsible for the imposition of any such tax, (B) any liability for
the payment of any amounts of the type described in clause (A) of this sentence
as a result of being a member of an affiliated, consolidated, combined, unitary
or aggregate group for any taxable period, and (C) any liability for the payment
of any amounts of the type described in clause (A) or (B) of this sentence as a
result of being a transferee of or successor to any Person or as a result of any
express or implied obligation to indemnify any other Person.
     “Tax Return” means any return, report or similar filing (including the
attached schedules) required to be filed with respect to Taxes, including any
information return, claim for refund, amended return or declaration of estimated
Taxes.
     “TVGuide.com” means the public web business currently located at
www.tvguide.com, www.jumptheshark.com, www.tvshowsondvd.com,
www.fansofrealitytv.com, www.m.tvguide.com and www.tv-now.com and which as of
the Effective Date contains TV listings with entertainment and TV-related
content and products; provided, however, that TVGuide.com shall not include the
business of syndicating TV listings, IPGs or video search functionality to third
parties. For purposes of this definition, “syndicating” shall mean (a) any
relationship whereby data, IPGs or video search functionality is delivered by
(or at the request of) Licensee’s web sites to or on behalf of a third party web
site, application or service for display to others, regardless of whether or not
by web affiliate, in-line linking, RSS, redirects, framing or co-branding
relationships, or other relationships in which content is served into a third
party’s web page, service, product or application; or (b) serving an IPG into,
or using an

6



--------------------------------------------------------------------------------



 



IPG to control, a television, set top box, recorder, wireless device or other
consumer electronics device for the express purpose of tuning, or otherwise
controlling, that television, set top box, recorder, wireless device or other
consumer electronics device. For the avoidance of doubt, “syndicating” shall not
include the distribution of any isolated per program references or other
isolated pieces of information, or links to video content (with or without
sound) which appear within an article. For the further avoidance of doubt,
TVGuide.com shall not include the listing grid technology, IPGs, listings
containers or online video guide search technology, all of which are licensed to
the Company in the Licensed Asset (as defined in the Macrovision Agreement)
agreement. TVGuide.com shall also not include listings applications such as the
iGoogle gadget.
     “TV Guide Network” means the linear broadcast cable television network that
provides entertainment and television guidance related programming to
multi-channel video system operators, which is currently known as TV Guide
Network.
     “TV Guide Network Broadband” means an advertiser supported, video-on-demand
service featuring short-form and originally-produced and edited entertainment
programs which is distributed on major video portals.
     “TV Guide Network Mobile” means the business of repurposing TV Guide
Network television programming for mobile devices, which is currently solely
comprised of the Verizon V CAST deal in 2008.
     “TV Guide Network Video on Demand” means an advertiser supported,
video-on-demand television programming services featuring short-form,
originally-produced entertainment programs.
Index of Other Defined Terms

          Defined Terms   Section Reference
Agreement
  Preamble
Assets
    3.2.15
Balance Sheet
    3.2.6
Balance Sheet Date
    3.2.6
Bankruptcy and Equity Exception
    3.2.8(c)
Buyer
  Preamble
Buyer Indemnitee
    8.2
Buyer’s Interest
  Recitals
Claim Notice
    8.4(a)
Code
    2.5(a)
Company Benefit Plans
    3.2.12(d)
Company Foreign Plans
    3.2.12(d)
Company Intellectual Property
    3.2.9(a)
controlled corporation
    3.2.5
Copyrights
  Article I — definition of “Intellectual Property”
distributing corporation
    3.2.5
Effective Date
  Preamble
Employees
    3.2.12(c)

7



--------------------------------------------------------------------------------



 



          Defined Terms   Section Reference
Environment
    3.2.13(c)
Environmental Law
    3.2.13(c)
Equityholder
  Preamble
Equityholder Indemnitee
    8.3
Equity Interests
  Recitals
Equity Interests Purchase
  Recitals
ERISA
    3.2.12(d)
ERISA Affiliate
    3.2.12(e)
Gemstar
    3.1
HSR
    4.2(b)
Indemnifiable Claim
    8.4(a)
Indemnitee
    8.4(a)
Indemnitor
    8.4(a)
Indemnity Dispute
    8.6
Indemnity Dispute Resolution Date
    8.6
Independent Contractors
    3.2.12(c)
Interim Period
  Article I — definition of “Interim Period”
LGEI
  Preamble
listed transaction
    3.2.5
Losses
    8.2
Macrovision Information
    3.2.6
Marks
  Article I — definition of “Intellectual Property”
Material Contract
    3.2.8(a)
Materials of Environmental Concern
    3.2.13(c)
Option
  Recitals
Patents
  Article I — definition of “Intellectual Property”
Purchase
  Recitals
Release
    3.2.13(c)
Transitional Services Agreement
    3.2.6
Trade Secrets
  Article I — definition of “Intellectual Property”
TV Guide Purchase Related Agreements
    4.4(a)
UV
    3.1

ARTICLE II.
THE EQUITY PURCHASE
     2.1 Sale of Equity Interests. On the terms and subject to the conditions of
this Agreement, Equityholder hereby sells, transfers and delivers to Buyer, and
Buyer hereby purchases and accepts from Equityholder, free and clear of any
Encumbrance and with the benefits of all rights whatsoever attaching or accruing
to such Equity Interests on or after the Effective Date, the Buyer’s Interest.
     2.2 Signing and Closing. Unless otherwise mutually agreed in writing by the
Equityholder and Buyer, the execution of this Agreement and the Closing provided
for in this

8



--------------------------------------------------------------------------------



 



Agreement are taking place concurrently at the offices of Gibson, Dunn &
Crutcher LLP, 2029 Century Park East, 40th Floor, Los Angeles, CA 90067-3026, at
8:00 a.m. (California time) on the Effective Date.
     2.3 Payment of the Purchase Price. At the Closing, Buyer is paying
Equityholder the Purchase Price by wire transfer of immediately available funds
to an account designated by Equityholder; provided that Buyer shall be entitled
to net an amount equal to $2,600,462 out of such payment as a reimbursement of
expenses. Equityholder and Buyer, and each of their respective affiliates, agree
to allocate the Purchase Price between the Buyer’s Interest and the Option in
accordance with their respective fair market values.
     2.4 Further Assurances. If, at any time after the Closing, any of the
parties hereto reasonably believes or is advised by their attorneys that any
further instruments, deeds, assignments or assurances are reasonably necessary
to consummate the transactions contemplated hereby or to carry out the purposes
and intent of this Agreement at or after the Closing, then Equityholder, the
Buyer and their respective affiliates, officers and directors shall execute and
deliver all such proper deeds, assignments, instruments and assurances and do
all other things reasonably necessary to consummate the transactions
contemplated hereby and to carry out the purposes and intent of this Agreement.
     2.5 Tax Withholding.
          (a) Buyer or any agent of Buyer shall be entitled to deduct and
withhold from the Purchase Price or other payment otherwise payable pursuant to
this Agreement the amounts required to be deducted and withheld under the
Internal Revenue Code of 1986, as amended (the “Code”), or any provision of
state, local or foreign tax law, with respect to the making of such payment. To
the extent that amounts are so withheld, such withheld amounts shall be treated
for all purposes of this Agreement as having been paid to the Person in respect
of whom such deduction and withholding was made.
          (b) Equityholder agrees to furnish Buyer with a certification of
non-foreign status (in form and substance reasonably satisfactory to Buyer) that
satisfies the requirements of Treasury Regulation section 1.1445-2(b)(2).
ARTICLE III.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     3.1 Representation as to Macrovision Agreement Representations. To the
knowledge of Equityholder and the Equityholder Entities, except as set forth on
Schedule B to this Agreement, none of the representations and warranties made in
the Macrovision Agreement by the Company (in Article IV of such Macrovision
Agreement) as supplemented by the Macrovision Disclosure Schedules, or by
Gemstar-TV Guide International, Inc. (“Gemstar”), UV Corporation (“UV”) and
Macrovision (in Articles V, V(A), V(B), and V(C), as applicable) was untrue or
incorrect in any material respect either when made by the Company, Gemstar, UV,
or Macrovision, as applicable, or at the Macrovision Closing Date, or as of the
Effective Date.
     3.2 Bringdown Representations. Except as set forth on Schedule C to this
Agreement, the Equityholder, on behalf of the Company, represents and warrants
to Buyer that

9



--------------------------------------------------------------------------------



 



none of the representations or warranties set forth in this Section 3.2 are
untrue or incorrect as of the Effective Date.
          3.2.1 Organization and Good Standing. The Company is a limited
liability company duly organized, validly existing and in good standing under
the laws of the State of Delaware. The Company has all requisite power and
authority to own, operate and lease its properties and to carry on the Network
Business. The Company is duly qualified or licensed to do business, and is in
good standing, in each jurisdiction where the character of the properties owned,
leased or operated by it or the nature of its activities makes such
qualification or licensing necessary, except where failure to be so qualified or
licensed could not reasonably be expected to result in a Material Adverse Effect
on the Company. The Company is not in violation of its organizational documents
as amended to date.
          3.2.2 Subsidiaries. Each Subsidiary of the Company is identified on
Section 3.2.2 of the Disclosure Schedule, together with a listing of the
jurisdiction in which each such Subsidiary is organized. Each such Subsidiary is
an entity duly formed or organized, validly existing and in good standing under
the laws of the jurisdiction in which it was formed or organized. Each such
Subsidiary has all requisite power and authority to own, operate and lease its
properties and to carry on its business as now being conducted and is duly
qualified or licensed to do business, and is in good standing, in each
jurisdiction where the character of the properties owned, leased or operated by
it or the nature of its activities makes such qualification or licensing
necessary, except where failure to be so qualified or licensed could not
reasonably be expected to result in a Material Adverse Effect on such
Subsidiary. No Subsidiary is in violation of its organizational documents as
amended to date.
          3.2.3 Capitalization of the Company
          (a) Company Capitalization. Prior to the Restructuring, the authorized
capital stock of the Company consisted of 1,000 shares of Company common stock,
of which 100 shares were issued and outstanding, all of which were held by
Equityholder. Subsequent to the Restructuring, and as of the Effective Date, the
authorized equity interests of the Company consist of 211,112 Units (as defined
in the Operating Agreement), 200,000 of which are issued to Equityholder and
Buyer as set forth in the Operating Agreement. The Equity Interests have been
duly authorized and validly issued, are fully paid and nonassessable, were not
issued in violation of and are not subject to any right of rescission, right of
first refusal or preemptive right, have been offered, issued, sold and delivered
by the Company in compliance with all requirements of Applicable Law and all
requirements set forth in applicable Contracts and the Company has received all
consideration due to it in connection with the sale and issuance of such Equity
Interests.
          (b) No Other Rights. Except for the Option, there are no appreciation
rights, options, warrants, calls, rights, commitments, conversion privileges or
preemptive or other rights or Contracts outstanding to purchase or otherwise
acquire any interests of the Company or any securities or debt convertible into
or exchangeable for interests of the Company or obligating the Company to grant,
extend or enter into any such option, warrant, call, right, commitment,
conversion privilege or preemptive or other right or Contract. There are no
voting agreements,

10



--------------------------------------------------------------------------------



 



rights of first refusal, preemptive rights, co-sale rights or other restrictions
applicable to the Equity Interests or the Option.
          (c) Subsidiary Capitalization. Section 3.2.3(c) of the Disclosure
Schedule sets forth a list of the number and type of equity securities held by
the Company in each of the Subsidiaries identified in Section 3.2.2 of the
Disclosure Schedule, the percentage of all outstanding equity interests for such
Subsidiary represented by the securities held by the Company and a summary of
all outstanding options or similar arrangements to acquire equity securities of
such Subsidiaries. The Company owns 100% of the outstanding equity interests of
each of the Subsidiaries. There are no appreciation rights, options, warrants,
calls, rights, commitments, conversion privileges or preemptive or other rights
or Contracts outstanding to purchase or otherwise acquire any interest of any
Subsidiary or any securities or debt convertible into or exchangeable for
interest of any Subsidiary or obligating any Subsidiary to grant, extend or
enter into any such option, warrant, call, right, commitment, conversion
privilege or preemptive or other right or Contract. There are no voting
agreements, rights of first refusal, preemptive rights, co-sale rights or other
restrictions applicable to the equity interests of any such Subsidiary.
          3.2.4 Litigation. Except as otherwise disclosed on Section 3.2.4 of
the Disclosure Schedule, there is no Action (except for any Actions commenced by
Persons other than Governmental Authorities that could not reasonably be
expected to result in a liability or loss to the Company or its Subsidiaries of
more than $300,000 individually) which after the Macrovision Closing Date became
pending or, to the knowledge of the Equityholder, was threatened after the
Macrovision Closing Date against the Company or any of its Subsidiaries, or any
material property or asset of the Company or any of its Subsidiaries, or any of
the officers or directors of the Company or any of its Subsidiaries in regards
to their actions as such, nor is there, to the knowledge of the Equityholder,
any basis for any such Action. There is no (a) outstanding judgment, order,
decree, award, stipulation or injunction of any Governmental Authority against
the Company or any of its Subsidiaries entered after the Macrovision Closing
Date which seeks to or is reasonably likely to have the effect of preventing the
consummation of the Purchase, or (b) any Action commenced after the Macrovision
Closing Date which, if resolved adversely to the Company or any of its
Subsidiaries would be reasonably likely to impair the consummation of the
transactions contemplated under this Agreement.
          3.2.5 Taxes. With respect to taxable periods occurring after the
Macrovision Closing Date, the Company and each of its Subsidiaries and each
Affiliated Group (i) have prepared and timely filed (taking into account any
extension of time within which to file) all material Tax Returns required to be
filed by any of them and all such filed Tax Returns are complete and accurate in
all material respects; (ii) the Company and each of its Subsidiaries and each
Affiliated Group have paid all Taxes shown as due on such Tax Returns; (iii) the
Company and each of its Subsidiaries has withheld and paid all material Taxes
required to have been withheld and paid in connections with amounts owing to any
employee, independent contractor, creditor, stockholder or other third party and
all Forms 1042, W-2 and 1099 required with respect thereto have been properly
completed and timely filed; (iv) neither the Company nor any of its Subsidiaries
has any liability for Taxes of any Person (other than the Company or such
Subsidiaries) pursuant to any Tax allocation or sharing agreement, under
Treasury Regulations Section 1.1502-6 (or any similar provision of state, local
or foreign law), as a transferee or

11



--------------------------------------------------------------------------------



 



successor, or otherwise; (v) there are not pending or, to the knowledge of the
Equityholder, threatened in writing, any audits, examinations, investigations or
other proceedings in respect of Taxes of the Company, any of its Subsidiaries,
or any of the Company’s or such Subsidiaries’ assets, and neither the Company
nor any of its Subsidiaries has given any currently effective waiver or
extension of any statute of limitations in respect of Taxes nor are there any
currently effective waivers of or extension of any statutes of limitations of
Taxes in respect of any of the Company’s or such Subsidiaries’ assets;
(vi) neither the Company nor any of its Subsidiaries has entered into any
“listed transaction” within the meaning of Treasury Regulation Section
1.6011-4(b)(2); (vii) none of the Company or its Subsidiaries has been a
“controlled corporation” or a “distributing corporation” in any distribution
occurring during the Interim Period that was purported or intended to be
governed by Section 355 of the Code; (x) there are no Encumbrances for Taxes
except Permitted Encumbrances for which reserves have been established on the
Balance Sheet, and (xi) Equityholder and the Company are, and at the time of the
Closing will be, members of LGEI’s federal consolidated Tax Return group (or
entities disregarded as separate from owners that are members of LGEI’s federal
consolidated Tax Return group) and included in LGEI’s federal consolidated
income Tax Return.
          3.2.6 Financial Statements. Copies of the unaudited combined balance
sheet of the Network Business as of March 31, 2009 (the “Balance Sheet,” and
such date the “Balance Sheet Date”), and the related unaudited combined
statement of operations of the Network Business for the one month period ended
March 31, 2009 (collectively referred to as the “Financial Statements”) are
attached as Section 3.2.6 of the Disclosure Schedule. The Financial Statements
(a) have been prepared based on the books and records of the Network Business
(except as may be indicated in the notes thereto), and (b) have been prepared in
accordance with GAAP applied on a consistent basis (except as may be indicated
in the notes thereto). Assuming the accuracy of each of (i) the Financial
Statements (as defined in the Macrovision Agreement), (ii) the Interim Financial
Statements (as defined in the Macrovision Agreement), (iii) the TVGuide.com
Financial Statements (as defined in the Macrovision Agreement), (iv) the audited
financial statements of the Network Business for the period ending December 31,
2008, (v) the unaudited trial balance of the Network Business as of February 28,
2009 (as revised on April 6, 2009) and (vi) the financial information provided
by Macrovision during the Interim Period (copies of which have been provided to
Buyer upon request) under the Transitional Services Agreement dated as of
February 28, 2009 between Macrovision and Equityholder (the “Transitional
Services Agreement”) (the items in (i) through (vi) collectively the
“Macrovision Information”), to the knowledge of Equityholder, the Financial
Statements fairly present, in all material respects, the combined financial
position and results of operations of the Network Business as of the respective
date thereof and for the period indicated therein, except as otherwise noted
therein and subject to normal year-end adjustments. The Financial Statements are
included in the consolidated financial statements of Lions Gate Entertainment
Corp. to be contained in its 10-K to be filed with the Securities and Exchange
Commission for the period ended March 31, 2009.
          3.2.7 Absence of Liabilities. Assuming the accuracy of the Macrovision
Information, except (a) to the extent reflected or reserved against in the
Balance Sheet, (b) for liabilities or obligations permitted by this Agreement,
or (c) for liabilities and obligations incurred in the ordinary course of
business consistent with the past practices of the Network Business since the
Balance Sheet Date, to the knowledge of Equityholder, the Network Business

12



--------------------------------------------------------------------------------



 



does not have any liabilities or obligations of any nature which arose during
the Interim Period (whether or not accrued, contingent or otherwise) that would
be required by GAAP to be reflected on a combined balance sheet of the Network
Business.
          3.2.8 Contracts.
          (a) For purposes of this Agreement, “Material Contract” shall mean
(i) any “material contract” (within the meaning of Item 601(b)(10) of
Regulation S-K under the Securities Act, and the Exchange Act) with respect to
Parent that is solely applicable to the Network Business; (ii) the Carriage
Agreements; (iii) any Contract, except for insertion orders or carriage
agreements, pursuant to which the Company or any of its Subsidiaries received
more than $500,000 over the past 12 months; (iv) any Contract which obligates,
or in the Company’s reasonable discretion is reasonably likely to obligate, the
Company or any of its Subsidiaries to pay more than $500,000 over any future 12
month period in the next five years; (v) any indemnification, employment,
“change of control,” retention, severance, consulting or other Contract with any
executive officer of the Network Business other than those Contracts terminable
by the Company or any of its Subsidiaries on no more than thirty (30) days’
notice without liability or financial obligation to the Company or any such
Subsidiary; (vi) any mortgages, indentures, guarantees, loans or credit
agreements, security agreements or promissory notes relating to the borrowing of
money, extension of credit or other indebtedness for borrowed money by the
Network Business, and (vii) any agreement or arrangement between the Company or
one of its Subsidiaries, on the one hand, and Lions Gate and any of its
affiliates, on the other hand.
          (b) Section 3.2.8(b) of the Disclosure Schedule sets forth a list of
all the Material Contracts entered into during the Interim Period.
          (c) During the Interim Period, (i) neither the Company nor any
Subsidiary of the Company is in material breach of or material default under the
terms of any Material Contract based on facts which initially arose or actions
that initially occurred during the Interim Period; (ii) to the knowledge of the
Equityholder, no other party to any Material Contract is in material breach of
or material default under the terms of any Material Contract; and (iii) each
Material Contract entered into during the Interim Period is a valid and binding
obligation of the Company or the Subsidiary of the Company which is party
thereto and, to the knowledge of the Equityholder, of each other party thereto,
and except for bankruptcy, insolvency, fraudulent transfer, reorganization,
moratorium and similar laws of general applicability relating to or affecting
creditors’ rights and to general equity principles (the “Bankruptcy and Equity
Exception”), is in full force and effect.
          3.2.9 Intellectual Property.
          (a) To the knowledge of Equityholder, the Intellectual Property that
is used in or necessary for, and (in either event) is material to the operation
of the Network Business as currently conducted (collectively, the “Company
Intellectual Property”); (i) is owned by the Company or a Subsidiary of the
Company, (ii) the Company or one of its Subsidiaries holds a license to or
otherwise possesses legally enforceable rights to use all such Company
Intellectual Property, or (iii) to the extent held by an affiliate, will be
licensed to the Company or a

13



--------------------------------------------------------------------------------



 



Subsidiary of the Company prior to the Closing. To the knowledge of
Equityholder, all such Company Intellectual Property is free and clear of any
Encumbrances (excluding any rights granted under any license or distribution
agreements entered into in the ordinary course of business consistent with past
practice). To the knowledge of Equityholder, the Company Intellectual Property
is sufficient for the conduct of the Network Business as currently conducted.
          (b) The Company has taken no material action during the Interim Period
with respect to any Company Intellectual Property in connection with the Network
Business.
          (c) None of the Company Intellectual Property owned by the Company or
its Subsidiaries is, and to the knowledge of the Equityholder, no other Company
Intellectual Property is subject to any outstanding order, judgment or
stipulation restricting the use thereof by the Company or any of its
Subsidiaries entered during the Interim Period. As of the Effective Date, there
are no pending claims made during the Interim Period or, to the knowledge of the
Equityholder, claims threatened in writing during the Interim Period by any
Person alleging that the Company or any of its Subsidiaries infringes the
Intellectual Property of such Person. The execution and delivery of this
Agreement by the Equityholder on behalf of the Company and the consummation of
the transactions contemplated by this Agreement will not, result in (i) the
breach of (or with the passage of time, result in the breach of), any agreement
related to Company Intellectual Property entered into during the Interim Period
to which the Company or a Subsidiary of the Company is a party or by which it is
bound, (ii) the creation in any Person of the right to terminate or modify, or
result in the payment to any Person of any additional fees or other
consideration under, or result in the suspension of or acceleration of any
payment by or to any Person under any agreements entered into during the Interim
Period related to Company Intellectual Property to which the Company or a
Subsidiary of the Company is a party of by which it is bound.
          (d) During the Interim Period, neither the Company nor any of its
Subsidiaries has licensed any of the Intellectual Property owned by the Company
and its Subsidiaries to any third party on an exclusive basis, nor has the
Company or any of its Subsidiaries entered into any Contract limiting its
ability to exploit fully any of such owned Intellectual Property, including
software, except for any such Contract where such owned Intellectual Property is
licensed on a non-exclusive basis in the ordinary course of business. To the
knowledge of the Equityholder, there is no infringement or other violation of
any owned Intellectual Property which arose during the Interim Period that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect. During the Interim Period, neither the Company nor any
Subsidiary has initiated any actions or asserted any claims for infringement or
other violation of Intellectual Property owned (or exclusively licensed to) it.
          3.2.10 Compliance With Applicable Laws.
          (a) During the Interim Period, each of the Company and its
Subsidiaries is and has been in compliance in all material respects with all
Applicable Laws. None of the Company, any of its Subsidiaries or any of its or
their executive officers has received during the Interim Period, nor is there
any basis (based upon events occurring during the Interim Period) for, any
notice, order, complaint or other communication from any Governmental Authority
or

14



--------------------------------------------------------------------------------



 



any other Person that the Company or any of its Subsidiaries is not in
compliance in any material respect with any Applicable Law.
          3.2.11 Real Property. The Equityholder has heretofore made available
to Buyer true and complete copies of all deeds of trust, leases, subleases or
licenses relating to all real property owned, leased, subleased or licensed by
the Company or any of its Subsidiaries (other than storage facilities) entered
into during the Interim Period (including, without limitation, in connection
with the Macrovision Closing), and has attached hereto at Schedule 3.2.11 a
summary and status report with respect to such deeds of trust, leases, subleases
or licenses.
          3.2.12 Employees; Labor Matters.
          (a) To the extent not previously listed on a schedule to the
Macrovision Agreement:
          (b) Section 3.2.12(a) of the Disclosure Schedule contains a true and
complete list, as of the Effective Date, of all changes during the Interim
Period to the “A1” employees listed in Section 4.14(a) of the Macrovision
Disclosure Schedules (such employees, the “Employees”), including, to the extent
applicable, each Employee’s (i) name, (ii) title, wage, salary and target bonus,
(iii) principal location of employment, and (iv) date of hire by the Company.
Section 3.2.12(a) of the Disclosure Schedule also contains a true and complete
list of all Employees who are as of such date on a short- or long-term
disability leave or other leave of absence (but not including vacation). To the
knowledge of the Equityholder, no employee, consultant or director of the
Company or any of its Subsidiaries is a party to, or is otherwise bound by, any
nondisclosure, confidentiality, noncompetition, proprietary rights, employment,
consulting or similar agreement, between such employee or director and any
person or entity that materially adversely affects or will affect the
performance of his or her duties as an employee, consultant or director of the
Company or such Subsidiary (as applicable).
          (c) Section 3.2.12(b) of the Disclosure Schedule contains a true and
complete list, as of the Effective Date, of all consultants and other
independent contractors who are providing material services to the Network
Business (the “Independent Contractors”), including (i) each Independent
Contractor’s name, (ii) the type of services being provided by each Independent
Contractor, (iii) the principal location where services are provided by each
Independent Contractor and (iv) date when each Independent Contractor was
retained by the Company. Copies of all Contracts relating to Independent
Contractors used in the Network Business have been provided to Buyer. To the
knowledge of the Equityholder, all individuals who are performing consulting or
other services for the Company or any of its Subsidiaries are or were correctly
classified by the Company or such Subsidiary as either “independent contractors”
or “employees” as the case may be and, at the Effective Date, will qualify for
such classification with immaterial exceptions.
          (d) Section 3.2.12(c) of the Disclosure Schedule lists all employee,
consultant or director compensation and/or benefit plans, programs, policies,
agreements, or other arrangements, including any employee welfare plan within
the meaning of Section 3(1) of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), any employee pension benefit plan within the meaning
of Section 3(2) of ERISA (whether or not such plan is

15



--------------------------------------------------------------------------------



 



subject to ERISA), and any bonus, incentive, deferred compensation, savings,
supplemental retirement, vacation, stock purchase, stock option, severance,
termination pay, employment, change of control or fringe benefit plan, program
or agreement, employee loan programs, other equity compensation awards,
profit-sharing arrangements, other paid-time-off programs, health, life, or
disability benefit plans, retiree medical or life insurance plans, dependent
care, insurance arrangements covering employees, consultants and directors, in
each case that are sponsored, maintained, contributed to or required to be
contributed to by the Company or any of its Subsidiaries for the benefit of
current or former employees, directors or consultants of the Company or its
Subsidiaries, or with respect to which the Company or any of its Subsidiaries
has or may have any liability (contingent or otherwise) (the “Company Benefit
Plans”); provided, that Company Benefit Plans shall not include any Company
Foreign Plans. For purposes of this Agreement, the “Company Foreign Plans” shall
refer to each plan, program or Contract that is subject to or governed by the
laws of any jurisdiction other than the United States, and which would have been
treated as a Company Benefit Plan had it been a United States plan, program or
Contract. All Company Benefit Plans and Company Foreign Plans are in writing.
The Equityholder has made available to Buyer the most recent copies of each
Company Benefit Plan and each Company Foreign Plan, and amendments thereto,
together with, to the extent applicable, (i) trust documents and the most recent
summary plan description and any summaries of material modifications thereto,
(ii) the two most recent annual reports (Form 5500 series) and all schedules
thereto, (iii) the most recent financial statements and/or actuarial valuation
reports, and (iv) the most recent Internal Revenue Service determination letter.
          (e) Except as set forth on Section 3.2.12(d) of the Disclosure
Schedule, at no time during the Interim Period has any Company or any ERISA
Affiliate ever contributed to, incurred an obligation to contribute to or
otherwise incurred any liability (contingent or otherwise) with respect to any
multiemployer plan within the meaning of Section 3(37) of ERISA or a plan that
is subject to Title IV of ERISA. No liability (contingent or otherwise) under
Title IV of ERISA has been incurred by the Company or any of its ERISA
Affiliates during the Interim Period that remains unsatisfied, and, to the
Equityholder’s knowledge, no such liability is reasonably expected to be
incurred. Neither the Company nor any ERISA Affiliate has any liability created
during the Interim Period under any Company Benefit Plan that provides health or
other welfare benefits with respect to current or former employees, consultants
or directors beyond their termination of employment or service with the Company
and its Subsidiaries, other than as required by COBRA and at the expense of the
participant or the participant’s beneficiary. For purposes of this Agreement,
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which would be treated as a single employer with the Company or any of its
Subsidiaries under Section 414 of the Code.
          (f) (i) neither the Company nor any of its Subsidiaries is a party to,
or bound by, any collective bargaining agreement, Contract or other agreement or
understanding in each case created during the Interim Period with a labor union
or labor organization; (ii) there are no strikes, lockouts, slowdowns or work
stoppages which became in effect during the Interim Period or, to the knowledge
of the Equityholder, threatened during the Interim Period with respect to any
employees of the Company or any of its Subsidiaries, in each case, that would
reasonably be expected to result in any material liability to the Company or any
Subsidiary; (iii) to the knowledge of the Equityholder, there is no union
organizing effort which commenced during the Interim Period pending or
threatened during the Interim Period against the Company

16



--------------------------------------------------------------------------------



 



or any of its Subsidiaries; and (iv) there is no material unfair labor practice,
charge or complaint which became pending during the Interim Period, or to the
Equityholder’s knowledge threatened, against the Company or any of its
Subsidiaries during the Interim Period and (v) the Company and its Subsidiaries
have complied during the Interim Period in all material respects with all
applicable laws relating to the employment of labor, employment practices, terms
and conditions of employment, wages, hours of work and occupational safety and
health. Neither the Company nor any of its Subsidiaries has during the Interim
Period engaged in any plant closing or employee layoff activities during the
Interim Period that would violate or in any way implicate the Worker Adjustment
Retraining and Notification Act of 1988, as amended, or any similar state or
local plant closing or mass layoff statute, rule or regulation.
          3.2.13 Environmental Matters.
          (a) The Company is in compliance with all material Environmental Laws
(as defined below), which compliance includes the possession by the Company and
its Subsidiaries of all material permits required under all Environmental Laws
and compliance with the terms and conditions thereof, in each case except where
the failure to so comply would not reasonably be expected to have a Material
Adverse Effect.
          (b) During the Interim Period, the Company has not received any
written communication, whether from a Governmental Authority or other Person,
that alleges that either the Company or any of its Subsidiaries is not in
compliance with any Environmental Laws or any material permits required under
any applicable Environmental Law, or that it is liable under any Environmental
Law, or that it is responsible (or potentially responsible) for the remediation
of any Materials of Environmental Concern (as defined below) at, on or beneath
its facilities or at, on or beneath any land adjacent thereto or any other
property, and, to the knowledge of the Equityholder, there are no conditions
existing at such facilities that would reasonably be expected to prevent or
interfere with such full compliance or give rise to such liability in the
future. The Equityholder has no knowledge of any condition at any of the
properties leased by the Company or any of its Subsidiaries that would
reasonably be expected to have a Material Adverse Effect.
          (c) As used in this Agreement, “release” and “environment” shall have
the meaning set forth in the Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended; “Environmental Law” shall mean any
Applicable Law existing and in effect on the Effective Date relating to
pollution or protection of the environment, including any statute or regulation
pertaining to the (i) manufacture, processing, use, distribution, management,
possession, treatment, storage, disposal, generation, transportation or
remediation of Materials of Environmental Concern; (ii) air, water and noise
pollution; (iii) the protection and use of surface water, groundwater and soil;
(iv) the release or threatened release into the environment of hazardous
substances, or solid or hazardous waste, including emissions, discharges,
releases, injections, spills, escapes or dumping of Materials of Environmental
Concern; (v) the conservation, management, or use of natural resources and
wildlife, including all endangered and threatened species; (vi) aboveground or
underground storage tanks, vessels, and containers; and (vii) abandoned,
disposed of or discarded barrels, tanks, vessels and containers and other closed
receptacles; and “Materials of Environmental Concern” shall mean any substance
defined as hazardous, toxic or a pollutant under any Environmental Law,

17



--------------------------------------------------------------------------------



 



and petroleum or petroleum byproducts, including medical or infectious waste,
radioactive material and hazardous waste.
          3.2.14 Transactions with Affiliates. There are no Contracts or
transactions between the Company or any of its Subsidiaries, on the one hand,
and the Equityholder or the Equityholder Entities, on the other hand, other than
those transactions disclosed on Schedule 3.2.14.
          3.2.15 Title to, Sufficiency and Condition of Assets. To the knowledge
of Equityholder, the Company and its Subsidiaries have good and valid title to
or a valid leasehold interest in all of their assets used exclusively in the
Network Business, including all of the assets reflected on the Balance Sheet or
acquired in the ordinary course of business since the Balance Sheet Date, except
(a) those sold or otherwise disposed of for fair value since the Balance Sheet
Date in the ordinary course of business consistent with past practice, and
(b) those identified in Section 3.2.15 of the Disclosure Schedule (collectively,
the “Assets”). Immediately following the Closing, the Company and its
Subsidiaries will possess all assets, properties and rights used in the conduct
or operation of the Network Business immediately prior to the Macrovision
Closing (other than those assets disposed of in the ordinary course of business
and identified on Schedule 3.2.15). None of the Assets owned or leased by the
Company or any of its Subsidiaries is subject to any Encumbrance created during
the Interim Period, other than Permitted Encumbrances. All tangible Assets owned
or leased by the Company or any of its Subsidiaries have been maintained during
the Interim Period in all material respects in accordance with generally
accepted industry practice, are in all material respects in good operating
condition and repair, ordinary wear and tear excepted, and are adequate for the
uses to which they are being put.
          3.2.16 Accounts Receivable. Assuming the accuracy of the Macrovision
Information, to the knowledge of Equityholder, (i) all accounts receivable
reflected on the Balance Sheet represent or will represent bona fide and valid
obligations arising from sales actually made or services actually performed in
the ordinary course of business; (ii) unless paid prior to the Closing, as of
the Effective Date, all accounts receivable reflected on the Balance Sheet will
be current and collectible net of the respective reserves shown on the Balance
Sheet (which reserves are adequate and calculated consistent with past
practice); (iii) subject to such reserves, each account receivable reflected on
the Balance Sheet either has been or will be collected in full, without any
set-off, within the ordinary course of business; (iv) there is no contest, claim
or right of set-off, other than returns in the ordinary course of business,
under any Contract with any obligor of any accounts receivable reflected on the
Balance Sheet related to the amount or validity of such accounts receivable, and
no bankruptcy, insolvency or similar proceedings have been commenced by or
against any such obligor other then those for which a reserve has been provided.
     3.3 Absence of Certain Changes or Events. During the Interim Period, except
as otherwise contemplated, required or permitted by this Agreement, including
the Restructuring, the Network Business has been conducted, in all material
respects, in the ordinary course of business consistent with the past practices
of the Network Business, other than as disclosed on Schedule 3.3. Since the
Macrovision Closing Date, there has not been any event or effect that has had a
Material Adverse Effect on (a) the Network Business, or (b) Lionsgate Channels,
Inc.

18



--------------------------------------------------------------------------------



 



     3.4 No Brokers. No broker, finder or investment banker is entitled to any
brokerage, finder’s or other fee or commission in connection with the
transactions contemplated hereby based upon arrangements made by or on behalf of
Equityholder, the Company or any of its Subsidiaries.
     *****
     3.6 No Additional Representations . Neither the Company nor any Person on
behalf of the Company makes any representation or warranty, express or implied,
of any kind, including without limitation any representation or warranty as to
the accuracy or completeness of any information regarding the Company furnished
or made available to Buyer and its Representatives, in each case except as
expressly set forth in this Article III (as modified by the Disclosure
Schedule).
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF EQUITYHOLDER AND LGEI
     Equityholder, on behalf of itself and LGEI, represents and warrants to
Buyer as follows:
     4.1 Organization and Good Standing. (a) Equityholder is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has the corporate power and authority to own, operate and lease its
properties and to carry on its business as now conducted and as presently
proposed to be conducted, and (b) LGEI is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
the corporate power and authority to own, operate and lease its properties and
to carry on its business as now conducted and as presently proposed to be
conducted.
     4.2 Corporate Authority Relative to This Agreement; No Violation.
          (a) Each of Equityholder and LGEI has all requisite corporate power
and corporate authority to enter into, execute, deliver and perform its
obligations under this Agreement and to consummate the transactions contemplated
by this Agreement to which it is a party. The execution, delivery and
performance by each of Equityholder and LGEI of this Agreement has been duly and
validly approved and authorized by each of Equityholder and LGEI and constitutes
the valid and binding agreement of each of Equityholder and LGEI, enforceable
against each of Equityholder and LGEI in accordance with its terms, subject to
the Bankruptcy and Equity Exception.

19



--------------------------------------------------------------------------------



 



          (b) The execution, delivery and performance by each of Equityholder
and LGEI of this Agreement and the Equityholder Ancillary Agreements, as
applicable, and the consummation of the Purchase by Equityholder does not and
will not require any consent, approval, authorization or permit of, action by,
filing with or notification to any Governmental Authority (including pursuant to
the requirements of Hart Scott-Rodino Antitrust Improvement Act of 1976, as
amended, (“HSR”)), other than any consent, approval, authorization, permit,
action, filing or notification the failure of which to make or obtain would not
(A) have a Material Adverse Effect or (B) prevent or materially delay the
consummation of the Purchase.
          (c) The execution, delivery and performance by each of Equityholder
and LGEI of this Agreement and the consummation by Equityholder of the Purchase
and each of Equityholder and LGEI of the other transactions contemplated hereby
do not and will not (i) contravene or conflict with the organizational or
governing documents of Equityholder or LGEI, (ii) contravene or conflict with or
constitute a violation of any provision of any Applicable Law binding upon or
applicable to Equityholder or LGEI, or (iii) result in any violation of, or
default (with or without notice or lapse of time, or both) under, or give rise
to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a material benefit under, any loan, guarantee of
indebtedness or credit agreement, note, bond, mortgage, indenture, lease or
agreement binding upon Equityholder or LGEI or result in the creation of any
Encumbrance (other than Permitted Encumbrances) upon any of the properties or
assets of Equityholder or LGEI, other than, in the case of clauses (ii) and
(iii), any such violation, conflict, default, termination, cancellation,
acceleration, right, loss or Encumbrance that would not have a Material Adverse
Effect.
     4.3 Title to Equity Interests. Equityholder owns all of the issued and
outstanding Equity Interests in the Company. Equityholder is the sole beneficial
and record owner of such Equity Interests and holds good and valid title to such
Equity Interests, free and clear of all Encumbrances (except for Permitted
Encumbrances). Following the Closing, Buyer will have good and valid title to
the Buyer’s Interest, free and clear of all Encumbrances (other than those
created pursuant to the Operating Agreement). The Buyer’s Interest represents
forty-nine percent (49%) of all issued and outstanding Equity Interests in the
Company.
     4.4 No Violation; No Waiver or Amendment. Except as disclosed on
Schedule D:
          (a) To the knowledge of Equityholder, none of Gemstar, UV, Macrovision
or their respective affiliates is or has been in violation or breach in any
material respect of any of their respective covenants or agreements set forth in
(i) the Macrovision Agreement, including without limitation under Articles VII,
IX, X, XII, or XIII thereof, or (ii) any of the other agreements or documents
entered into in connection with or related to the Macrovision Closing
(specifically including (A) the Indemnification Agreement dated January 5, 2009
by and between Macrovision and LGEI and (B) the Indemnification Agreement dated
as of February 28, 2009 by and among Macrovision, LGEI and Equityholder)
(collectively, with the Macrovision Agreement, the “TV Guide Purchase Related
Agreements”).
          (b) None of Equityholder or any of its affiliates is or has been in
violation or breach in any material respect of any of their respective covenants
or agreements set forth in any TV Guide Purchase Related Agreement.

20



--------------------------------------------------------------------------------



 



          (c) None of Equityholder, the Company or any of their respective
affiliates has amended, supplemented, or otherwise modified any TV Guide
Purchase Related Agreement, or has waived compliance with any provision of any
TV Guide Purchase Related Agreement, or has received or delivered any notice or
other communication (to or from any counterparty to such agreement) under any TV
Guide Purchase Related Agreement.
     4.5 Restructuring; Contribution. The Restructuring was completed in
accordance with the plan set forth on Schedule A and in accordance with
Applicable Law.
ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER
     Buyer represents and warrants to the Equityholder as follows:
     5.1 Organization and Good Standing. Buyer is a limited liability company
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has the power and authority to own, operate and lease its
properties and to carry on its business as now conducted and as presently
proposed to be conducted. Buyer is duly qualified or licensed to do business,
and is in good standing, in each jurisdiction where the character of the
properties owned, leased or operated by it or the nature of its activities makes
such qualification or licensing necessary, except where the failure to be so
qualified or licensed would not individually or in the aggregate be material to
Buyer’s ability to consummate the transactions contemplated by, or to perform
its obligations under, this Agreement and the Buyer Ancillary Agreement.
     5.2 Corporate Authority Relative to this Agreement; No Violation.
          (a) Buyer has all requisite power and authority to enter into,
execute, deliver and perform its obligations under this Agreement and to
consummate the Purchase. The execution, delivery and performance by Buyer of
this Agreement and the Buyer Ancillary Agreement have been duly and validly
approved and authorized by Buyer and each constitute the valid and binding
agreement of Buyer, enforceable against Buyer in accordance with their
respective terms, subject to the Bankruptcy and Equity Exception.
          (b) The execution, delivery and performance by Buyer of this Agreement
and the Buyer Ancillary Agreement and the consummation of the Purchase by Buyer
does not and will not require any consent, approval, authorization or permit of,
action by, filing with or notification to any Governmental Authority (including
pursuant to the requirements of HSR), other than any consent, approval,
authorization, permit, action, filing or notification the failure of which to
make or obtain would not individually or in the aggregate be material to Buyer’s
ability to consummate the transactions contemplated by, or to perform its
obligations under, this Agreement and the Buyer Ancillary Agreement.
          (c) The execution, delivery and performance by Buyer of this
Agreement, the Buyer Ancillary Agreement, and the consummation by Buyer of the
Purchase and the other transactions contemplated hereby do not and will not
(i) contravene or conflict with the organizational or governing documents of
Buyer, (ii) contravene or conflict with or constitute a violation of any
provision of any Applicable Law binding upon or applicable to Buyer, or (iii)

21



--------------------------------------------------------------------------------



 



result in any violation of, or default (with or without notice or lapse of time,
or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under, any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease or agreement binding upon Buyer or result in the
creation of any Encumbrance (other than Permitted Encumbrances) upon any of the
properties or assets of Buyer, other than, in the case of clauses (ii) and
(iii), any such violation, conflict, default, termination, cancellation,
acceleration, right, loss or Encumbrance that would not individually or in the
aggregate be material to Buyer’s ability to consummate the transactions
contemplated by, or to perform its obligations under, this Agreement and the
Buyer Ancillary Agreement.
     5.3 Funding. Buyer, and any permitted assignee under Section 10.2 of this
Agreement, have adequate funds to fund the Purchase Price.
     5.4 Representation as to OEP Agreement Representations. To the knowledge of
Buyer, except as set forth on Schedule E to this Agreement, none of the
representations and warranties made in the OEP Agreement by the Company (in
Article IV of such Macrovision Agreement) as supplemented by certain disclosure
schedules delivered in connection therewith which have been provided to
Equityholder, or by Gemstar, UV and Macrovision (in Articles V, V(A), V(B), and
V(C), as applicable) was untrue or incorrect in any material respect either when
made by the Company, Gemstar, UV, or Macrovision, as applicable, or immediately
prior to the date and time at which the OEP Agreement was terminated.
     5.5 No Additional Representations . Neither Buyer nor any Person on behalf
of the Buyer makes any representation or warranty, express or implied, of any
kind.
ARTICLE VI.
COVENANTS
     Buyer covenants and agrees with Equityholder, and Equityholder covenants
and agrees with Buyer as follows:
     6.1 Public Announcement. Except as required by Applicable Law or as
otherwise agreed among the parties, neither Buyer (on the one hand) nor
Equityholder nor the Company (on the other hand), nor any Representative or
affiliate of any such party, shall make any public announcement, whether written
or oral, concerning this Agreement or the subject matter hereof without the
prior written consent of the other; provided, that Parent shall issue a press
release announcing the execution of this Agreement, which press release shall
have been previously approved by Buyer, which approval of the press release
shall not be unreasonably withheld, conditioned or delayed, provided further,
that each of Equityholder and Buyer, and their respective affiliates, may
communicate with third parties regarding the transactions contemplated hereby,
provided, that no material non-public information is disclosed by Equityholder
or Buyer or their respective affiliates during such communications.
ARTICLE VII.
CLOSING DELIVERABLES
     7.1 Equityholder’s Closing Deliverables. Concurrently with the execution
and delivery of this Agreement by Equityholder and Buyer:

22



--------------------------------------------------------------------------------



 



          (a) Equityholder Ancillary Agreements. Equityholder is delivering to
Buyer the Equityholder Ancillary Agreements, duly executed by an executive
officer of Equityholder or the Company, as applicable.
          (b) Secretary’s Certificate. The Secretary of Equityholder is
delivering to Buyer a certificate certifying the resolutions of the Board of
Directors of the Equityholder approving this Agreement, the Equityholder
Ancillary Agreements, and the transactions contemplated thereby.
          (c) Evidence of Restructuring. Equityholder is delivering to Buyer
evidence reasonably satisfactory to Buyer that the Restructuring has occurred.
          (d) Non-Foreign Certification. Equityholder is delivering the
certificate contemplated by Section 2.5(b).
          (e) Buyer’s Interest and Option. Equityholder is delivering to Buyer
sufficient evidence of the transfer of each of the Buyer’s Interest and the
Option from Equityholder to Buyer.
          (f) Schedule of Expenses. Equityholder is delivering to Buyer a
schedule which sets forth the fees and expenses incurred by Equityholder and its
affiliates and Representatives in connection herewith.
          (g) Schedule of Contributions. Equityholder is delivering to Buyer a
schedule which sets forth, in reasonable detail, the contributions or other
advances made by Equityholder or its affiliates to the Company during the
Interim Period.
     7.2 Buyer’s Closing Deliverables. Concurrently with the execution and
delivery of this Agreement by Equityholder and Buyer:
          (a) Buyer Ancillary Agreement. Buyer is delivering to Equityholder the
Buyer Ancillary Agreement, duly executed by an executive officer of Buyer.
          (b) Evidence of Payment of the Purchase Price. Equityholder is
receiving from Buyer evidence of the payment of the Purchase Price.
          (c) Schedule of Expenses. Buyer is delivering to Equityholder a
schedule which sets forth the fees and expenses incurred by Buyer and its
affiliates and Representatives in connection herewith.
ARTICLE VIII.
SURVIVAL OF REPRESENTATIONS, INDEMNIFICATION
AND REMEDIES
     8.1 Survival. The representations and warranties contained in Section 3.1
of this Agreement shall survive the Effective Date until the First Expiration
Date. All other representations and warranties contained in this Agreement shall
survive the Effective Date until the Second Expiration Date. No party shall have
any liability whatsoever with respect to any

23



--------------------------------------------------------------------------------



 



such representations and warranties unless a claim is made hereunder prior to
the expiration of the applicable survival period for such representation and
warranty, in which case such representation and warranty shall survive as to
such claim until such claim has been finally resolved.
     8.2 Indemnification by LGEI. After the Effective Date and subject to the
additional provisions set forth in this Article VIII, LGEI shall indemnify Buyer
and Buyer’s equityholders, affiliates (other than the Company), and
Representatives (each a “Buyer Indemnitee”) against, and hold each Buyer
Indemnitee harmless from, any and all claims, losses, damages, liabilities,
payments and obligations, and all reasonable out-of-pocket expenses, including,
without limitation, reasonable legal fees and costs of settlement (collectively
“Losses”), incurred, suffered, sustained or required to be paid, directly or
indirectly, by, or imposed upon, such Buyer Indemnitee resulting from, related
to or arising out of (i) any breach or inaccuracy of any representation or
warranty of the Equityholder (including those made by Equityholder on behalf of
the Company in Article III hereof) or of LGEI contained in this Agreement; and
(ii) any breach by the Equityholder or of LGEI or any failure of the
Equityholder or of LGEI to perform any of the covenants or obligations contained
in this Agreement. The parties agree that no Buyer Indemnitee shall be entitled
to indemnification hereunder with respect to any Losses arising out of any
breach or inaccuracy of any representation or warranty contained in Section 3.2
of this Agreement which corresponds to a breach or inaccuracy of any
representation or warranty contained in the Macrovision Agreement (even if such
breach or inaccuracy was continuing during, or such Losses arose during, the
Interim Period), for which sole recourse shall be against Seller and Parent (as
each is defined in the Macrovision Agreement) pursuant to the indemnification
provisions contained in the Macrovision Agreement, unless and to the extent such
Losses are related to a breach by Equityholder of Section 3.1 hereof.
     Notwithstanding anything to the contrary in this Section 8.2, no Buyer
Indemnitee shall be entitled to indemnification pursuant to Section 8.2(i) for
breach of Section 3.1 in the event Buyer is in breach of Section 5.4 with
respect to the representation in the OEP Agreement which corresponds to the
representation in the Macrovision Agreement or this Agreement to which the claim
for indemnification relates.
     8.3 Indemnification by Buyer. After the Effective Date and subject to the
additional provisions set forth in this Article VIII, Buyer shall indemnify
Equityholder and Equityholder’s respective stockholders, affiliates (other than
the Company), and Representatives (each an “Equityholder Indemnitee”) against,
and hold each Equityholder Indemnitee harmless from, any and all Losses,
incurred, suffered, sustained or required to be paid, directly or indirectly,
by, or imposed upon, such Equityholder Indemnitee resulting from, related to or
arising out of (i) any breach or inaccuracy of any representation or warranty of
Buyer contained in this Agreement; and (ii) any breach by Buyer or any failure
of Buyer to perform any of the covenants contained in this Agreement.
     8.4 Third Party Claims.|
          (a) If any Buyer Indemnitee or Equityholder Indemnitee (each referred
to as an “Indemnitee”) receives notice of the assertion by any third party
(including Gemstar, UV, or Macrovision) of any claim or of the commencement by
any such third party of any action (any

24



--------------------------------------------------------------------------------



 



such claim or action being referred to herein as an “Indemnifiable Claim”) with
respect to which LGEI or Buyer (each referred to as “Indemnitor”) are or may be
obligated to provide indemnification, the Indemnitee shall promptly notify the
Indemnitor in writing (the “Claim Notice”) of the Indemnifiable Claim; provided,
that the failure to provide such notice shall not relieve or otherwise affect
the obligation of the Indemnitor to provide indemnification hereunder, except to
the extent that any Losses directly resulted or were caused by such failure.
          (b) The Indemnitors shall have thirty (30) days after receipt of the
Claim Notice (unless the claim or action requires a response before the
expiration of such thirty-day period, in which case the Indemnitors shall have
until the date that is ten (10) days before the required response date) to
acknowledge responsibility and undertake, conduct and control, through counsel
of its own choosing, and at its expense, the settlement or defense thereof, and
the Indemnitees shall cooperate with the Indemnitors in connection therewith;
provided, that (i) the Indemnitor shall permit the Indemnitee to participate in
such settlement or defense through counsel chosen by the Indemnitee, provided,
that the fees and expenses of such Indemnitee’s counsel shall not be borne by
the Indemnitors; (ii) the Indemnitor shall not settle any Indemnifiable Claim
without the Indemnitee’s consent if the settlement (A) requires the Indemnitee
to admit wrongdoing, pay any fines or refrain from any action, (B) does not
include a full release of Indemnitee or (C) may reasonably be expected to impact
the ongoing operations of the Network Business; and (iii) if, in the opinion of
counsel to the Indemnitor, either (x) the Indemnitee has separate defenses from
the Indemnitor, (y) there is a conflict of interest between the Indemnitor and
Indemnitee or (z) there is any danger of criminal liability of the Indemnitee,
then the Indemnitee shall be permitted to retain special counsel of its own
choosing at the reasonable expense of the Indemnitor. So long as the Indemnitor
is vigorously contesting any such Indemnifiable Claim in good faith, the
Indemnitee shall not pay or settle such claim without the Indemnitor’s consent,
which consent shall not be unreasonably withheld.
          (c) If the Indemnitor does not notify the Indemnitee within thirty
(30) days after receipt of the Claim Notice (or before the date that is ten
(10) days before the required response date, if the claim or action requires a
response before the expiration of such thirty-day period), that it acknowledges
responsibility and elects to undertake the defense of the Indemnifiable Claim
described therein, the Indemnitee shall have the right to contest, settle or
compromise the Indemnifiable Claim in the exercise of its reasonable discretion;
provided, that the Indemnitee shall notify the Indemnitor of any compromise or
settlement of any such Indemnifiable Claim.
     8.5 Limits on Indemnification.
          (a) Notwithstanding any other provision hereof or any Applicable Law,
except (i) in the event of fraud or willful misconduct, or (ii) with respect to
indemnification claims pursuant to Sections 8.2(ii) or 8.3(ii), no Buyer
Indemnitee or Equityholder Indemnitee shall be entitled to indemnification to
the extent that the aggregate amount of all Losses by all Buyer Indemnitees or
Equityholder Indemnitees, respectively, under this Article VIII, exceeds fifteen
percent (15%) of the Purchase Price (the “Indemnity Cap”).
          (b) The amount of any Losses indemnifiable by either party pursuant to
this Article VIII shall be adjusted to reflect the value of any insurance
proceeds actually received (net

25



--------------------------------------------------------------------------------



 



of any deductibles, retention or self-insurance) by the Indemnitee or its
successors or assigns in respect of such Losses; provided, however, that no
Indemnitee shall have any obligation to pursue such insurance proceeds or
recovery from third Persons. If any such proceeds or recoveries are received by
an Indemnitee with respect to any Losses after a party hereto has made a payment
to an Indemnitee with respect to such Losses, the Indemnitee shall pay to such
party the amount of such proceeds or recoveries (up to the amount of such
party’s payment with respect to such Losses). If an Indemnifiable Claim can be
asserted pursuant to more than one clause of Section 8.2 or 8.3, as applicable,
then the applicable Indemnitee can elect the clause pursuant to which to assert
such claim; provided, however, that an Indemnitee cannot be compensated for the
same Loss more than once and all Losses shall be calculated net of any actual
recovery of an Indemnitee. For each Indemnifiable Claim, an Indemnitor shall
only be liable for total Losses incurred as a result of such Indemnifiable
Claim, which Losses shall be calculated net of any actual recovery of an
Indemnitee, regardless of the number of Indemnitees that may have rights
pursuant to such Indemnifiable Claim.
          (c) Except for Buyer’s obligation to pay the Purchase Price,
notwithstanding anything in this Agreement to the contrary, in no event shall
(i) the total recovery of all Buyer Indemnitees for Losses incurred in
connection with the transactions contemplated hereby exceed the Purchase Price,
or (ii) the total recovery of all Equityholder Indemnitees for Losses incurred
in connection with the transactions contemplated hereby exceed the Purchase
Price.
     8.6 Satisfaction of Claims.
          Subject to the further provisions of this Section 8.6 as to disputed
indemnity claims, any amounts payable by an Indemnitor pursuant to this
Article VIII shall be delivered by wire transfer in immediately available funds
not later than three (3) business days after notice by Indemnitee to Indemnitor
of the amount due. In the event of a dispute as to whether Indemnitor is
obligated to indemnify Indemnitee hereunder (an “Indemnity Dispute”), Indemnitor
may (a) pay indemnity obligations as they arise, and reserve the right to
dispute the indemnity obligations hereunder, or (b) decline to make indemnity
payments and, in the case of either clause (a) or (b), either Indemnitor or
Indemnitee may commence an Action (subject to Section 10.1 of this Agreement) to
determine Indemnitor’s indemnity obligations. Any obligation to pay amounts
pursuant to this Article VIII shall bear interest at LIBOR plus 4% from the date
(i) the Loss amounts, if any, required to be indemnified by this Article VIII,
were paid or incurred by the Indemnitee and (ii) the Loss amounts, if any, were
actually paid by the Indemnitor to the Indemnitee and ultimately required to be
repaid by the Indemnitee because such Loss amounts fall outside the scope of
this Article VIII. In the event of an Indemnity Dispute, Indemnitor and
Indemnitee shall have all the rights and remedies available under this Agreement
and applicable Law, provided further, if Equityholder breaches its payment
obligations under this Section 8.6 (which payment is agreed by the parties or,
if such payment was the subject of an Indemnity Dispute, on the date of the
final judgment in respect of such Indemnity Dispute), Buyer shall be entitled to
the remedy set forth in Section 9.11 of the Operating Agreement.
     8.7 Exclusive Remedy.
          (a) Except in the case of fraud, willful misconduct, or the pursuit of
specific performance of the covenants and agreements in this Agreement, the sole
and exclusive remedy

26



--------------------------------------------------------------------------------



 



of an Indemnitee for Losses hereunder or for any amounts owing to an Indemnitee
shall be to seek indemnification from the Indemnitor in accordance with the
terms and provisions of this Article VIII.
          (b) Notwithstanding the foregoing or anything to the contrary in this
Agreement or the other agreements entered into in connection with this
Agreement, the parties hereto acknowledge and agree that nothing herein does, or
is intended to amend, supplement, waive or otherwise modify the rights or
remedies of the respective parties, as among themselves, to the TV Guide
Purchase Related Agreements.
ARTICLE IX.
CERTAIN TAX MATTERS
     9.1 Transfer Taxes. The Buyer and Equityholder agree to cause the Company
to pay when due all transfer, documentary, sales, use, stamp, registration and
such other Taxes, and all conveyance fees, recording charges and other fees and
charges incurred in connection with the consummation of the transactions
contemplated by this Agreement (including the Restructuring), to prepare all
documentation with respect to all such Taxes, fees and charges, and to file all
necessary Tax Returns if required by Applicable Law, in each case at the sole
expense of the Company.
     9.2 Tax Characterization. Equityholder and Buyer, and each of their
respective affiliates, agree to treat the purchase and sale of the Buyer’s
Interest pursuant to this Agreement in accordance with Situation 1 of IRS
Revenue Ruling 99-5, 1991-1 C.B. 434. Equityholder and Buyer further agree that
the portion of the Purchase Price allocated to the Buyer’s Interest under
Section 2.3 and the Allocation (as defined in the Macrovision Agreement) will be
used by the parties for purposes of establishing the gross fair market values of
the Company’s assets in connection with such treatment (taking into account such
adjustments necessary to take into account activity during the Interim Period).
     9.3 338 Election Covenants.
          9.3.1 Subject to Section 9.3.2, Equityholder shall (or shall cause its
affiliates to) timely and properly file the Section 338(h)(10) Election (as
defined in Section 13.2(a) of the Macrovision Agreement) and deliver such forms
and other documents required to be delivered by it to Parent (as defined in the
Macrovision Agreement) and Stockholder (as defined in the Macrovision Agreement)
in accordance with Section 13.2(a) of the Macrovision Agreement.
          9.3.2 Equityholder shall consult in good faith with Buyer in the
preparation of the Section 338(h)(10) Election and the Allocation and shall
provide Buyer drafts of any forms or other documentation for Buyer’s review and
comment, which comments shall be considered by Equityholder in good faith.
Equityholder shall obtain Buyer’s consent to the form of the Section 338(h)(10)
Election, which consent may not be unreasonably withheld.
          9.3.3 In the event Parent or Stockholder fail to timely and properly
file the Section 338(h)(10) Election, Equityholder shall take the actions
described in Schedule 9.3.3 (subject to the limitations set forth therein).

27



--------------------------------------------------------------------------------



 



ARTICLE X.
MISCELLANEOUS
     10.1 Governing Law; Exclusive Jurisdiction. The internal laws of the State
of Delaware, irrespective of its conflicts of law principles, shall govern the
validity of this Agreement, the construction of its terms, and the
interpretation and enforcement of the rights and duties of the parties hereto.
Only the Delaware courts (state and federal) shall have jurisdiction over
controversies regarding this Agreement; any proceeding involving such a
controversy shall be brought in those courts and not elsewhere.
     10.2 Assignment; Binding Upon Successors and Assigns. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors and permitted assigns. This Agreement shall not be
assignable (whether in whole or in part) by any party hereto without the prior
written consent of the other parties hereto; provided, however, that Buyer may
assign this Agreement to any of its affiliates, subject to such affiliate
agreeing, prior to the assignment, to indemnify Equityholder (treating itself as
if it were the Buyer hereunder). Any assignment in violation of this provision
shall be void.
     10.3 Severability. If any term or provision of this Agreement or the
application thereof to any circumstance shall be invalid or unenforceable, such
term or provision shall be ineffective to the extent of such invalidity or
unenforceability, and the remaining terms and provisions of this Agreement shall
remain in full force and effect. The parties further agree to replace such
invalid or unenforceable provision of this Agreement with a valid and
enforceable provision that shall achieve, to the extent practicable, the
economic, business and other purposes of the invalid or unenforceable provision.
     10.4 Counterparts; Facsimile Signatures. This Agreement may be executed in
any number of counterparts, each of which shall be an original as regards any
party whose signature appears thereon and all of which together shall constitute
one and the same instrument. This Agreement shall become binding when one or
more counterparts hereof, individually or taken together, shall bear the
signatures of all parties reflected hereon as signatories. This Agreement may be
executed and delivered by one party hereto to the other parties hereto by
facsimile or e-mail transmission of a photocopy of the original signature page
hereto, and upon receipt of such facsimile or e-mail transmission will be deemed
to have the same effect as if the original signature had been delivered to the
other parties. The parties shall endeavor to exchange the original signature
copies, but the failure to deliver the original signature copy and/or the
nonreceipt of the original signature copy shall have no effect upon the binding
and enforceable nature of this Agreement.
     10.5 Other Remedies. Except as otherwise expressly provided herein, any and
all remedies herein expressly conferred upon a party hereunder shall be deemed
cumulative with and not exclusive of any other remedy conferred hereby or by law
on such party, and the exercise of any one remedy shall not preclude the
exercise of any other. The parties hereto agree that irreparable damage would
occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached. It
is accordingly agreed that the parties shall be entitled to seek an injunction
or injunctions to prevent

28



--------------------------------------------------------------------------------



 



breaches of this Agreement and to enforce specifically the terms and provisions
hereof in any court of the United States or any state having jurisdiction.
     10.6 Amendments and Waivers. Any term or provision of this Agreement may be
amended, and the observance of any term of this Agreement may be waived (either
generally or in a particular instance and either retroactively or
prospectively), only by a writing signed by Buyer and Equityholder. The waiver
by a party of any breach hereof or default in the performance hereof shall not
be deemed to constitute a waiver of any other default or any succeeding breach
or default. The failure of any party to enforce any of the provisions hereof
shall not be construed to be a waiver of the right of such party thereafter to
enforce such provisions.
     10.7 Expenses. Except as set forth in Section 2.3 or in the Operating
Agreement, each party will bear their own expenses in connection with the
transaction contemplated hereby.
     10.8 Attorneys’ Fees. Should any Action be brought to enforce or interpret
any part of this Agreement, the prevailing party shall be entitled to recover,
as an element of the costs of suit and not as damages, reasonable attorneys’
fees to be fixed by the court (including costs, expenses and fees on any
appeal). The prevailing party shall be entitled to recover its costs of any
Action, regardless of whether such Action proceeds to final judgment.
     10.9 Notices. All notices and other communications required or permitted
under this Agreement shall be in writing and shall be either hand delivered in
Person, sent by facsimile and followed by certified first-class postage pre-paid
mail, sent by certified or registered first-class mail, postage pre-paid, or
sent by nationally recognized express courier service. Such notices and other
communications shall be effective upon receipt if hand delivered or sent by
facsimile, three (3) business days after mailing if sent by mail, and one
business day after dispatch if sent by express courier, to the following
addresses, or such other addresses as any party may notify the other parties in
accordance with this Section 10.9:
If to the Buyer:
TVGN Holdings, LLC
c/o One Equity Partners
320 Park Avenue, 18th Floor
New York, NY 10022
Attention: Greg O’Hara
Fax No.: (212) 277-1533
with a copy (which shall not constitute notice) to:
Gibson, Dunn & Crutcher LLP
2029 Century Park East
Los Angeles, CA 90067-3026
Attention: Ruth E. Fisher
Fax No.: (310) 552-7070

29



--------------------------------------------------------------------------------



 



If to the Equityholder:
Lions Gate Entertainment, Inc.
2700 Colorado Ave, Suite 200
Santa Monica, CA 90404
Attn: Wayne Levin, EVP Corporate Operations,
General Counsel & Secretary
Fax No.: (310) 452-8934
with a copy (which shall not constitute notice) to:
O’Melveny & Myers LLP
1999 Avenue of the Stars, Suite 700
Los Angeles, CA 90067
Attention: Robert Haymer
Fax No.: (310) 246-6779
     10.10 Interpretation; Rules of Construction. When a reference is made in
this Agreement to Exhibits, Sections or Articles, such reference shall be to an
Exhibit to, Section of or Article of this Agreement, respectively, unless
otherwise indicated. The words “include”, “includes” and “including” when used
herein shall be deemed in each case to be followed by the words “without
limitation”. The headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement. The parties hereto agree that they have been represented by legal
counsel during the negotiation and execution of this Agreement and, therefore,
waive the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
     10.11 No Third Party Beneficiary Rights. Nothing in this Agreement, express
or implied, is intended to or shall confer upon any Person other than the
parties and their respective successors and permitted assigns any legal or
equitable right, benefit, or remedy of any nature under or by reason of this
Agreement, except for the provisions of Article VIII (which, from and after the
Closing, shall be for the benefit of each Indemnitee).
     10.12 Entire Agreement. This Agreement, the Exhibits and Schedules hereto,
the Equityholder Ancillary Agreements and the Buyer Ancillary Agreement
constitute the entire understanding and agreement of the parties hereto with
respect to the subject matter hereof and supersede all prior and contemporaneous
agreements or understandings, inducements or conditions, express or implied,
written or oral, between the parties with respect hereto. The express terms
hereof control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
     10.13 Waiver Of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

30



--------------------------------------------------------------------------------



 



[SIGNATURE PAGES FOLLOW]

31



--------------------------------------------------------------------------------



 



     In Witness Whereof, the parties hereto have executed this Agreement as of
the date first above written.

            BUYER:

TVGN HOLDINGS, LLC
      By:   /s/ Andrew Gessow         Name:   Andrew Gessow        Title:      
    EQUITYHOLDER:

LIONSGATE CHANNELS, INC.
      By:   /s/ James Keegan         Name:   James Keegan        Title:        
  LGEI:

LIONS GATE ENTERTAINMENT INC.
      By:   /s/ Wayne Levin         Name:   Wayne Levin        Title:        

32